Citation Nr: 0518895	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  97-32 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for infectious 
mononucleosis with hepatitis involvement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas:  In July 1997, the 
RO denied a claim of service connection for infectious 
mononucleosis with hepatitis involvement, and the veteran 
filed a September 1997 notice of disagreement.  Following a 
September 1997 statement of the case, the claims file 
contains a December 1997 letter from the RO declaring that it 
had recently received the veteran's VA Form 9, substantive 
appeal, dated November 1997, and the RO inquired whether the 
veteran wanted a personal hearing.  Though the file does not 
contain the very VA Form 9, the latter letter indicates that 
the veteran perfected an appeal of the issue.

In January 1998, the RO granted a claim of service connection 
for PTSD and assigned an initial disability evaluation of 30 
percent, and in February 1999, the veteran disagreed with the 
rating.  The RO issued a July 1999 statement of the case 
addressing that issue, and the veteran filed a VA Form 9 that 
month where he referred to a 50 percent rating.  In January 
2002, the RO granted an increased evaluation of 50 percent 
for the veteran's service-connected PTSD, and a November 2002 
rating decision continued the rating.  The file contains a 
note from the RO that it appeared the veteran's PTSD claim 
had been under appeal since 1999, but that the veteran stated 
that he would have accepted a 50 percent rating on his 
original substantive appeal.  Thus, the RO contacted the 
veteran and asked him if he still wanted to continue with his 
appeal, to which the veteran replied in the affirmative.  
(Additionally, an April 2002 correspondence from the veteran 
asserted that he wanted an "increased evaluation for his 
PTSD, currently rated as 50 percent disabling.")  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (holding that an appeal 
remains pending when the maximum schedular was not assigned).  



FINDINGS OF FACT

1.  The veteran does not have suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene.

2.  There is no evidence of a current disability associated 
with infectious mononucleosis with hepatitis involvement. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 50 percent for the veteran's service-connected PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411 (2004).

2.  Service connection for infectious mononucleosis with 
hepatitis involvement
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains August 2002, November 2002, and January 
2002 letters informing the veteran of which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  The 
letters also explained the substantive standard for a claim 
of service connection, as well as denoting that a claim for 
an increased evaluation of a service-connected disability 
required medical evidence that the disability had increased 
in severity.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  In this case, the veteran filed 
claims of service connection pre-VCAA (August 1996), and 
disagreed with the downstream issue of an assigned rating 
pre-VCAA.  As such, the RO supplied the veteran with 
subsequent notification via the letters referred to above.  
See also Mayfield v. Nicholson, No. 02-1077, (U.S. Vet. App. 
April 14, 2005), holding that any timing error can be cured 
when VA employs "proper subsequent process."  Mayfield, No. 
02-1077, slip op. at 32 (quoting Pelegrini, 18 Vet. App. at 
122-24).  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter.  
Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained the veteran's service medical 
records, outpatient treatment reports from the VA Central 
Texas Health Care System dated June 1996 to October 2001, 
records from the VetCenter from 1996 to 2001, various lay 
statements from the veteran, a correspondence from the 
veteran's supervisor as well as several employment 
performance reviews, outpatient treatment records from 
primarily the VA Austin clinic dated February to August 2002, 
and treatment records from the Central Texas Health Care 
System dated April 2004 to March 2005.  The record also 
contains VA examination reports dated July 1999 (PTSD), 
October 2002 (PTSD), January 2003 (PTSD), and February 2003 
(mononucleosis residuals), which are sufficient for a 
decision on the claim.

For all of the foregoing reasons, VA fulfilled its duties to 
the veteran.  

PTSD 

Facts

A June 1996 VA outpatient record noted that the veteran had 
not been coping since 1988-the veteran reported problems 
with his memory.  He had no history of racing thoughts, and 
reported some hallucinations (drug induced).  The veteran 
reported some paranoia.  The examining attendee noted that 
the veteran's affect was not really flat, and that the 
veteran was appropriately dressed and made good eye contact.  
Diagnostic impressions included Axis I, rule out depression 
versus dysthmia, and rule out PTSD.  

A December 1996 record from the VetCenter noted that the 
veteran had neat appearance, appropriate speech, was oriented 
to time, place, and person, had normal memory function, an 
appropriate affect, good judgment, and did not have 
delusions, disorganized thinking, or hallucinations.  A March 
1996 record from the VetCenter noted that the veteran came to 
a session presenting no problems, with an assessment of PTSD.  

VA outpatient records contain a July 1996 report that the 
veteran underwent a mental health assessment (it was noted 
that the veteran spoke with a profound stutter that had been 
severe since childhood).  The veteran reported symptoms of 
recurrent dysphoria, profound sleep disturbance, recurrent 
increased suspiciousness, and increased turmoil in his 
marriage.  The veteran presented as alert, hypervigilant, 
cogent, and coherent.  The veteran's prescription of 
Trazadone was reduced, and Sertraline was added.  The VA 
outpatient treatment records contain a July 1996 list of 
various symptoms, including an inability to read and 
comprehend with long-term retention, an inability to make 
simple decisions, and increased anger.  Other statements 
included feeling like suicide was not an option, and striking 
out in anger was not wanted.  It appears that the veteran 
indicated he personally identified with all of the listed 
statements.  

In August 1996, the veteran reported to a VA medical 
treatment provider that he had had considerably decreased 
irritability at work, in traffic, and with family.  The 
veteran was alert, cogent, and calmer.  The assessment was 
depression, improved, and speech impediment unaltered.  In 
November, treatment notes indicated that Prozac and Trazadone 
were helpful.  

A January 1997 record from the VetCenter carried an 
assessment of stress and low self esteem.  In June 1997, he 
reported marriage problems.  In August 1997, the central 
purpose for an appointment was family issues due to his 
inability to generate enough income to pay bills; the 
assessment was PTSD and family problems.  In October 1997, 
the veteran had symptoms related to his PTSD.  In November 
1997, the veteran reported that he was isolating and 
separating from the church.  In April 1998, the veteran 
reported that he had been thinking about buying an AR-15 due 
to a feeling of danger, though there had not been any danger 
at home or work; the assessment was PTSD.  In June 1998, the 
veteran continued to have familial difficulties.  In February 
1999, the veteran reported that he was doing much better with 
his family, but had nightmares and intrusive thoughts 
throughout the night.  

Central Texas Health Care System treatment records indicated 
that in February 1999, the veteran reported that the holidays 
had been very stressful with family issues, and that the 
medications had provided less irritability and depression.  
The veteran continued to have difficulty with sleep, and 
recurrent vague auditory hallucinations.  The veteran 
presented as alert, cogent, labile, and hopeful.  The 
assessment was PTSD with depression with psychotic features.  

In conjunction with his VA Form 9 regarding the appeal for a 
rating in excess of 30 percent, the veteran submitted a March 
1999 VA clinical psychologist's report (the VetCenter had 
referred the veteran for evaluation).  A Microcog Assessment 
of Cognitive Functioning noted that though the veteran was in 
the 47th percentile for information processing accuracy, and 
overall, all the veteran's cognitive functioning was well 
above average.  The veteran had highly elevated anxiety, 
obsessive compulsive thinking and worrying, and elevated 
paranoid type distrust and suspicion, somatic concerns, and 
depression.  The preceding was consistent with PTSD.  The 
assessor noted that the veteran endorsed 16 out of 17 
possible PTSD symptoms at the moderate to severe level.  The 
veteran was diagnosed as having PTSD, with associated anxiety 
and depression, and a Global Assessment of Functioning Score 
(GAF) of 55.  

A July 1999 VA examination found that the veteran was 
cooperative and had a good attitude.  He had no illusions, 
delusions, except for hallucinations that looked like 
flashbacks.  The veteran's behavior was appropriate, and he 
had no suicidal or homicidal ideas (but those ideas come and 
go).  The veteran had good personal hygiene, and was oriented 
in time, place, and person.  The veteran had a good fund of 
knowledge, and his memory was good.  The veteran looked 
intense, anxious, jumpy, and apprehensive with anger and 
hate.  There was no ritualistic behavior, and the veteran was 
logical, coherent, and relevant most of the time.  
Occasionally he was illogic when talking about his bad 
memories of Vietnam.  The veteran had recurrent panic attacks 
with crying spells and bad temper, as well as sleeping 
problems with recurrent nightmares.  The veteran had no 
hobbies, a few friends, and spent most of his time at home.  
The veteran married once and had one son and one daughter.  
He went back to college in fine arts and started work in 
Sulzer Carbon Medic.  The veteran was diagnosed as having 
Axis I, PTSD, and Axis V, GAF of 50.  

An October 1999 treatment note indicated that veteran denied 
hallucinations, had some ongoing suspiciousness and 
hypervigilance.  The veteran was alert, cogent, pressured, 
and irritable.  The assessment was PTSD with depression with 
psychotic features.  The plan was to increase Olanzapine and 
continue Prozac.  

A March 2000 record from the VetCenter assigned an intake GAF 
of 45.  In August 2001, the veteran reported continued 
pressure to do better at work, and the assessment was PTSD 
and depression.  A September 2001 psychiatry note from the 
Central Texas Health Care System indicated that the veteran 
had a neat appearance, and was oriented times three.  The 
veteran's psycho-motor activity was normal motorically, with 
speech slowed due to stuttering, but at times, expressed at 
normal rate.  The veteran's mood was depressed and anxious, 
his affect tense and slightly sad, and he had not suicidal or 
homicidal ideations.  The veteran had intact cognition and 
reported some decrease in work performance.  The assessor 
assigned a GAF of 55.  A September 2001 statement from the 
veteran reported that he got very little sleep and did not 
socialize.  

October 2001 records from the VetCenter noted that the 
veteran had had increased stress, nightmares, and difficulty 
sleeping during the ongoing international crisis.  The 
veteran was more respectful, however, to the remarks, 
concerns, and verbal presentations of others in the Group.  A 
December 2001 noted indicated that the veteran had had a 
recent suicidal ideation (due in part to an anniversary date 
concerning a friendly fire incident in Vietnam), and that he 
denied any at present.  Records from December 2001 to August 
2002 did not indicate any further suicidal or homicidal 
ideation.  

The record contains various performance appraisals from the 
veteran's job, as well as an August 2002 letter from his 
supervisor.  An August 2000 performance appraisal noted that 
the veteran needed to improve his rate of error in the 
execution of tasks.  He was able, however, to handle a wide 
spectrum of tasks from the mundane to complex, and the 
veteran's teamwork skills were good as he remained cheerful, 
calm, and eager to please.  The veteran's was very calm when 
dealing with a variety of temperaments and used his 
negotiation skills to good effect.  

The supervisor's letter stated that over the last two years, 
the veteran's work performance deteriorated significantly due 
to:  chronic difficulties arriving late to work and leaving 
early; the veteran appeared to be asleep at his work station, 
and had difficulty remaining awake during meetings; and 
forgetfulness of job tasks.  The veteran worked with his 
doctors to adjust the various medications to eliminate 
sleepiness, but to no avail.  The veteran's supervisor (who 
had worked with the veteran for the last eighteen years) 
believed that the veteran's decrease in work performance was 
a factor in his being selected for the layoff.  The 
supervisor indicated that the veteran was an intelligent and 
earnest individual who was well-liked by his peers.  

A February 2002 VA psychiatry note indicated that the veteran 
became suicidal briefly on Christmas Eve, while driving, and 
thought of driving to Waco to check himself in.  The veteran 
felt depressed every year at this time as his unit killed 
nine GI's in a friendly fire incident in Vietnam.  

Records from the Austin VA clinic indicated that the veteran 
continued to receive treatment for a long-term stutter (which 
was typically well-controlled, except in times of stress), 
and an April 2002 psychiatry indicated that the veteran 
complained of insomnia (which was usually relieved by 
Trazodone) and mood instability since being laid off by the 
tech firm.  The veteran stated that in some ways he was glad 
not to be working after 20 years, and he enjoyed being away 
from the hassles and interpersonal conflicts.  The veteran 
was neatly dressed, and reading a book on the 101st ABN in 
Vietnam.  He discussed his own time in Vietnam.  

At an October 2002 VA examination, the veteran reported that 
he had been seeing a social worker at the veteran's center 
since 1996 for PTSD, which had helped him quite a bit.  The 
veteran's most severe symptom was paranoia, and that was more 
uncomfortable in social groups.  The veteran stated that dark 
nights bothered him, and that he continued to have 
nightmares, perhaps every two weeks.  The medications helped 
with the latter problem, as well as occasional flashbacks.  
The veteran had a good relationship with his wife, and he 
enjoyed amateur radio and was a ham operator.  Though the 
veteran had thought of a suicide attempt, he decided not to 
follow through.  

A mental status examination revealed that the veteran 
exhibited no impairment of thought processes or 
communication, and no apparent delusions.  The veteran denied 
hallucinations.  The veteran's chief complaint was paranoia, 
which was more a sense of hypervigilance and awareness of his 
surroundings that seemed to stem from or be aggravated by the 
9/11 incident.  The examiner noted that in the past the 
veteran had been diagnosed as having PTSD with psychotic 
features.  The veteran's speech was relevant and goal-
directed.  The veteran's mood was "okay," and affect was 
appropriate.  The veteran had no suicidal thoughts or 
ideations or plans or intent.  There was no psychosis.  The 
veteran denied having panic attacks, although he had had one 
or two in his past life.  There were no impulse control 
problems.  The veteran experienced sleep impairment (for 
which he had been prescribed Trazodone).  The veteran 
reported that it was difficult to learn new material.  

The examiner noted the persistence of the increased arousal 
symptoms had worsened for the veteran more than the others in 
the last few years, particularly in the last year.  The 
veteran was diagnosed as having PTSD, with an Axis V GAF of 
50, current.  

A January 2003 VA examination noted that the veteran's 
medical history and subjective complaints had not changed 
since the October 2002 VA examination.  A mental status 
examination noted that any impairment of thought processes 
had not changed, and the presence of any delusions or 
hallucinations had not changed either.  Eye contact, 
interaction, and behavior was appropriate.  Suicidal or 
homicidal thoughts, ideations, plans, or intent had no change 
since the October 2002 assessment.  The veteran's ability to 
maintain personal hygiene and other basic activities of daily 
living were appropriate.  The veteran was fully oriented to 
person, place, and time.  The veteran's memory, as tested in 
December 2002, was in average range.  The veteran's rate and 
flow of speech was appropriate.  There had been no change in 
the occurrence of panic attacks.  The veteran felt blunting 
of affect, and difficulty experiencing full range of 
emotions; depression was present, and affect was mood-
congruent.  There was no impaired impulse control.  The 
veteran still had difficulty getting to sleep, weird dreams, 
and difficulty waking in the morning, which caused sleepiness 
and fatigue during the day.  The veteran reported frequent 
periods of depersonalization following stressful events, 
experienced frequent numbing, and also stuttered under 
stress.  

The veteran had intrusive thoughts, physiological symptoms 
(heightened level of awareness, tension, tightness in chest, 
and all over, muscle tense, heart rate increases), and the 
veteran avoided social setting.  The examiner stated that the 
veteran's symptoms were chronic and severe.  The examiner 
noted that very little had changed in the veteran's condition 
since this same opinion was furnished in October 2002.  The 
veteran was diagnosed as having PTSD, and a GAF score of 40-
45.  

An April 2004 VA outpatient assessment note from Cedar Park 
noted that the veteran had a history of PTSD, "today in 
remission."  The veteran was alert, level mood, dressed 
appropriately, in casual attire, untrimmed beard, facial 
expression appropriate to content, and from speech there was 
no evidence of problems in thought process or content, no 
evidence of delusions or hallucinations, or suicidal or 
homicidal ideations.  The veteran was fully oriented, his 
memory appeared intact, and he had good insight and judgment.  
The status quo remained in May and June 2004.  In July, the 
veteran was in "cautious remission."  From August and 
October 2004, the veteran still had no suicidal or homicidal 
ideations, and dressed appropriately.  

A particular October 15 VA mental health note indicated that 
the veteran stated he had a very good mental attitude, and 
admitted to some tension and war related dreams.  The 
veteran's mood and affect were dysphoric and anxious.  The 
veteran was coherent, not agitated, very logical, goal 
directed, not psychotic, and oriented x3.  The assessment was 
PTSD, depression nos, mild insomnia, GAF 45, and sleep apnea.  
A November 2004 PTSD Group session report noted that the 
veteran was under increased stress due to his wife's illness, 
and that overeating with diabetes mellitus was passive 
failure to properly care for himself.  In January 2005, the 
veteran reported that he had dealt with the holidays and 
experienced his usual intrusive thoughts about the deaths in 
friendly fire.  The veteran's mood was dysphoric and anxious.  
He was coherent, not agitated, and very logical and goal 
directed, not psychotic, and denied suicidal or homicidal 
ideations.  The assessment was PTSD, with a GAF of 45.  

In March 2005, the veteran reported that he had some problems 
with memory, forgetting names at times, also "zoning out" 
with a tubular vision during stressful times as he had to 
focus all of his strengths to the situation to keep calm.  
The veteran also had read about ADD and ADHD, and asked if he 
had either disorder.  The veteran's mood and affect was 
euthymic and appropriate, he was coherent, stuttering 
stammering persisted, but the veteran was able to express 
himself well.  He was not agitated, very logical, and goal 
directed, no psychotic, and denied suicidal or homicidal 
ideations.  The veteran was oriented times 3, and reported 
some short term memory problems.  The assessment was PTSD, 
depression nos, GAF 45, and sleep apnea.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
that the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability. At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The veteran's PTSD is currently rated at 50 percent, and upon 
a review of the record, it does not warrant a 70 percent 
evaluation or higher as per 38 C.F.R. § 4.130, DC 9411.  For 
example, examiners did not find deficiencies in family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.

Rather, the record indicates that the veteran's ability to 
maintain an appropriate appearance has remained steady from 
the inception of his claim of service connection until at 
least March 2005 (the dated of the most recent medical 
records contained in the file).  Also, though the veteran 
referred to a suicidal impulse during a holiday that marked 
an anniversary relating to an experience in Vietnam, that 
appears to have been an acute incident because the record 
otherwise indicates numerous medical professionals observed 
that the veteran, in fact, did not have homicidal or suicidal 
ideations.  Moreover, though the criteria for a 70 percent 
disability rating involves difficulties with speech, the 
veteran's speech impairment pre-existed his PTSD-as such, 
the veteran's PTSD did not produce "speech intermittently 
illogical, obscure, or irrelevant."  

A 70 percent rating anticipates a level of severity of a 
mental disorder, via the listed symptomatology in Diagnostic 
Code 9411, which the evidence of record does not reflect at 
this time.  Rather, the veteran has maintained a level of 
functioning that is not reflective of the degree of 
impairment considered by a 70 percent disability evaluation 
for manifestations of PTSD.  

Mononucleosis

Facts

The veteran's service medical records indicate that on 
October 31, 1970, the veteran had contracted mononucleosis, 
and hepatitis was mentioned in the treatment note.  A 
November 3 clinical record noted that the veteran's liver 
enzymes had been elevated, but were currently down.  The 
veteran needed a period of convalescence.  He stayed at the 
85th Evac. Hospital for nineteen days, and the discharge 
diagnosis was infectious mononucleosis.  The veteran returned 
to duty.  

A September 1971 separation examination showed all physical 
and psychiatric systems were normal.  The summary of defects 
were bilateral refractive error, stuttering speech, and 
nervous.  

In February 2003, the veteran underwent a VA examination, and 
the examiner reviewed the C-file.  The examiner noted the in-
service notation concerning infectious mononucleosis with 
liver involvement, and that the veteran had had no recurrence 
of disease status since the 1970s.  A physical examination of 
all organ systems involved found no lymphadenopathy, the 
veteran's spleen was not enlarged, and liver was not enlarged 
without evidence of jaundice or ascites.  Diagnostic and 
clinical testing revealed that hepatitis serologies were 
negative, and liver function studies were normal.  The 
examiner's diagnosis was history of mononucleosis with liver 
involvement, resolved without residuals.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The record lacks evidence of a current disability concerning 
mononucleosis with hepatitis involvement, or residual 
thereof.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation such 
that a claimant must first have a disability to be considered 
for service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

Notably, the veteran's separation examination was negative 
for any residuals associated with mononucleosis, and the 
contemporary medical evidence of record does not refer to any 
retained disability resulting from an in-service infection.  
Particularly, the February 2003 VA examiner noted that the 
mononucleosis with liver involvement had resolved without 
residuals.  

Because a crucial element of service connection has not been 
met, the claim cannot be granted.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999) (holding that service connection 
requires medical evidence of a current disability; medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  

Entitlement to service connection for infectious 
mononucleosis with hepatitis involvement is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


